Citation Nr: 0839857	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective July 22, 2005.  The veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in 
March 2007, the RO determined that the veteran's service-
connected PTSD warranted a disability rating of 50 percent, 
effective July 22, 2005.  

In December 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge while at the 
RO (Travel Board hearing).  A transcript of the hearing has 
been associated with the veteran's claims file.

In April 2008 the Board granted an initial disability rating 
of 70 percent for the veteran's service-connected PTSD, 
effective July 22, 2005, and remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.

In a May 2008 rating action pursuant to the April 2008 Board 
decision, the RO assigned the initial disability rating for 
the veteran's service-connected PTSD of 70 percent, effective 
July 22, 2005.  Applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than the 
rating assigned will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and that a 
claim remains in controversy where less than the maximum 
available benefits are awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The veteran has not withdrawn the initial 
rating appeal; therefore, the issue of a higher initial 
disability rating than 70 percent remains in appellate 
status.


FINDINGS OF FACT

1.  For the entire period of initial rating claim, the 
veteran's service-connected PTSD has manifested occupational 
and social impairment with deficiencies in most areas.

2.  For the entire period of initial rating claim, the 
veteran's service-connected PTSD has not manifested total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 
percent for service-connected PTSD have not been met for any 
period of initial rating claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.21, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's original claim for 
service connection for PTSD was received in July 2005.  In 
correspondence dated in July 2005, the veteran was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in June 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 
07-7130 (Fed. Cir. September 17, 2007).

The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in August 
2006 and April 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with a 
contemporaneous VA medical examination of the current state 
of his service-connected PTSD.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2008).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In the present case, the RO has initially rated the veteran's 
service-connected PTSD as 70 percent disabling pursuant to 
the criteria set forth in the General Rating Formula for 
Mental Disorders, Diagnostic Code 9411.  38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  See 38 C.F.R. § 
4.130.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

In this case, the initial evaluation of the veteran's 
service-connected PTSD was increased to 70 percent effecting 
July 22, 2005 pursuant the April 2008 Board decision and May 
2008 RO rating action.  The Board decision included a remand 
to obtain records from the U.S. Social Security 
Administration (SSA) that may be relevant to the veteran's 
appeal of initial rating for service-connected PTSD.  

Evidence previously considered by the Board included VA 
treatment records from May 2004 to June 2007, a VA PTSD 
examination report dated in March 2007, testimony from the 
veteran and his spouse during a hearing before RO personnel 
and during a Travel Board hearing before the undersigned 
Acting Veterans Law Judge, and multiple written statements 
from the veteran and his spouse.

To review, the evidence in this case included VA outpatient 
treatment records dated from June 2004 to May 2006 that 
showed that the veteran was treated intermittently for 
symptoms associated with his PTSD.  In August 2004 and 
September 2004, the veteran was assigned a GAF score of 51.

A VA mental health examination report dated in January 2005 
showed that the veteran reported being treated for symptoms 
associated with PTSD since August 2004.  He described taking 
medications for his symptoms.  His spouse, who was present 
during the evaluation, reported that the veteran had 
exhibited severe hypervigilance, avoidance, anger control 
problems, increased startle response, sleep disturbance with 
nightmares, depression, and irritability.  The diagnosis was 
chronic PTSD and chronic major depressive disorder, in early 
partial remission.  A GAF score of 55 was assigned.

In July 2007, the veteran and his spouse testified at a 
hearing before RO personnel.  During the hearing, the veteran 
reported that he did not function well around others and that 
he would become easily angered and frustrated.  He described 
getting into altercations when he had been employed as a 
landscaper.  His spouse reiterated the veteran's statements, 
adding that she had to increasingly take care of most of the 
veteran's business as a result of his symptoms.  She 
described that they could no longer eat out with friends as 
the veteran would lose his temper and cause a scene. She 
added that the veteran's son would no longer visit, and that 
the veteran would not take any telephone calls.  The veteran 
also described night sweats and panic attacks at night which 
would occur several time each week.

VA outpatient treatment records dated from September 2006 to 
June 2007 showed continued intermittent treatment for 
symptoms associated with PTSD.  The veteran was shown to have 
a mild dementia syndrome with prominent emotional conflicts 
typical of a primary dementia.  Additionally, his service-
connected chronic PTSD, and non-service-connected brain 
trauma from pituitary surgery and aortic valve replacement, 
were all said to have contributed to his current dementia 
with frontal lobe symptoms of impulsiveness, disinhibition, 
and irritability.  His GAF scores based on all psychiatric 
impairment ranged from 40 to 41.

In a VA examination report dated in March 2007, the veteran 
reported continued symptoms associated with PTSD, to include 
nightmares, intrusive thoughts of war, difficulty sleeping, 
and social isolation.  Mental status examination revealed 
dysphoria, significant anxious mood, and depression.  Affect 
was appropriate to subject or context; thought processes were 
logical and tight; there was no loosening of associations nor 
confusion; and there were no hallucinations or delusions 
reported.  The veteran's memory was somewhat impaired, but he 
was oriented in all spheres.  He reported suicidal ideation 
without intent.  Speech was noted to be within normal limits 
with regard to rate and rhythm, and insight and judgment were 
adequate.  The diagnosis was chronic PTSD.  The examiner 
added that the veteran's symptoms were moderate-to-severe and 
had persisted for years.  The examiner opined that the 
veteran had some cognitive difficulties, some of which were 
related to his PTSD and some related to other factors.  A GAF 
score of 45 was assigned for all psychiatric impairment.

During the December 2007 Travel Board hearing, the veteran 
and his spouse reiterated symptoms as previously described 
during the July 2007 RO hearing.  They described symptoms 
which included continued anger management, anxiety, 
depression, and nightmares.

Additional evidence received during the remand of this claim 
included the requested SSA records.  An SSA disability 
determination noted that the veteran's disability began for 
SSA purposes in January 2004 based on a primary diagnosis of 
acromegaly and a secondary diagnosis of anxiety-related 
disorder.  Records provided by SSA included private and VA 
treatment records related to the veteran's acromegaly 
disability and VA treatment records related to the veteran's 
service-connected PTSD that are duplicative of those already 
in his claims file.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD has for the entire period of 
initial rating claim manifested no more than an occupational 
and social impairment with deficiencies in most areas, 
consistent with the criteria for a 70 percent disability 
rating.  

GAF scores of 51 and 55 were listed in VA treatment records 
dated in August 2004, September 2004, and January 2005.  
According to DSM-IV, GAF scores ranging from 51-60 are 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, which 
contemplates few friends, and conflicts with peers or co-
workers.   The Board also notes that GAF scores of 40 and 41 
were listed in VA treatment notes dated in September 2006 and 
June 2007, and a GAF score of 45 was listed following a VA 
PTSD examination in March 2007; however, such GAF scores are 
not reflective of overall impairment attributable solely to 
the veteran's service-connected PTSD.  Such GAF scores were 
based on all psychiatric symptoms, including non-service-
connected brain trauma with dementia. 

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment due to service-
connected PTSD symptoms to be more consistent with the 
assigned 70 percent initial rating.

For all the foregoing reasons, the Board finds that, for the 
entire period of initial rating claim, the veteran's service-
connected PTSD has not manifested total occupational and 
social impairment.  The evidence has not demonstrated that, 
for any period of time, the veteran's PTSD has manifested 
symptoms of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, entitlement to an initial evaluation in excess of 
70 percent is not warranted for any period of initial rating 
claim on appeal.  

The Board has considered staged ratings under Fenderson v. 
West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected PTSD (beyond that contemplated by the 
70 percent rating) that would take the veteran's case outside 
the norm so as to warrant referral for consideration of an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)


ORDER

An initial disability rating in excess of 70 percent for PTSD 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


